UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, Kansas 66214 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(913) 307-1000 (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS: As of January 16, 2009, there were 7,646,000 shares of Common Stock, $0.10 par value, of the registrant outstanding. 2 MEDIWARE INFORMATION SYSTEMS, INC. INDEX Page PART I Financial Information ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2008 (Unaudited) and June 30, 2008 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Three and Six Months Ended December 31, 2008 and 2007 5 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) for the Six Months Ended December 31, 2008 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended December 31, 2008 and 2007 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Review Report of Independent Registered Public Accounting Firm 20 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 32 ITEM 4. Controls and Procedures 33 PART II Other Information 33 ITEM 1. Legal Proceedings 33 ITEM 1A. Risk Factors 33 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM 4. Submission of Matters to a Vote of Security Holders 35 ITEM 6. Exhibits 36 Signatures 37 3 Index PART I FINANCIAL INFORMATION 1. FINANCIAL STATEMENTS MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands except shares) (Unaudited) December 31, June 30, 2008 2008 ASSETS Current Assets Cash and cash equivalents $ 18,631 $ 22,741 Accounts receivable (net of allowance of $597 and $748) 8,023 6,812 Inventories 157 102 Deferred income taxes 691 872 Prepaid expenses and other current assets 1,071 937 Total current assets 28,573 31,464 Fixed assets, net 1,840 1,831 Capitalized software costs, net 14,451 15,512 Goodwill, net 9,318 7,378 Other intangible assets, net 2,665 1,386 Other long-term assets 54 57 Total Assets $ 56,901 $ 57,628 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 890 $ 1,044 Advances from customers 8,127 7,718 Accrued expenses and other current liabilities 2,978 3,707 Total current liabilities 11,995 12,469 Deferred income taxes 4,817 5,268 Total liabilities 16,812 17,737 Stockholders' Equity Preferred stock, $.01 par value; authorized 10,000,000 shares; none issued Common stock, $.10 par value; authorized 25,000,000 shares; 8,223,000 and 8,180,000 shares issued as of December 31, 2008 and June 30, 2008, respectively 822 818 Additional paid-in capital 31,849 31,419 Treasury stock, 577,000 and 549,000 shares at December 31, 2008 and June 30, 2008, respectively (3,445 ) (3,318 ) Retained earnings 11,384 10,863 Accumulated other comprehensive income (loss) (521 ) 109 Total stockholders' equity 40,089 39,891 Total Liabilities and Stockholders' Equity $ 56,901 $ 57,628 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Amounts in thousands, except earnings per share) (Unaudited) Three months ended December31, (Unaudited) Six Months ended December31, 2008 2007 2008 2007 Revenue System sales $ 2,023 $ 2,032 $ 4,452 $ 6,222 Services 7,992 6,627 15,396 13,181 Total revenue 10,015 8,659 19,848 19,403 Cost and Expenses Cost of systems (1) 967 685 1,707 1,374 Cost of services 2,651 2,298 5,308 4,514 Amortization of capitalized software costs 1,517 1,431 3,003 2,871 Software development costs 882 963 1,758 1,946 Selling general and administrative 3,655 4,092 7,517 8,676 Total costs and expenses 9,672 9,469 19,293 19,381 Operating income (loss) 343 (810 ) 555 22 Interest and other income 110 249 248 539 Interest and other (expense) (7 ) (7 ) 3 (34 ) Income (loss) before income taxes 446 (568 ) 806 527 Income tax benefit (expense) (143 ) 231 (285 ) (401 ) Net income (loss) 303 (337 ) 521 126 Other comprehensive income Foreign currency translation adjustment (398 ) (41 ) (630 ) (6 ) Comprehensive income (loss) $ (95 ) $ (378 ) $ (109 ) $ 120 Net income (loss) per Common Share Basic $ 0.04 $ (0.04 ) $ 0.07 $ 0.02 Diluted $ 0.04 $ (0.04 ) $ 0.07 $ 0.01 Weighted Average Common Shares Outstanding Basic 7,659 8,156 7,651 8,154 Diluted 7,962 8,156 7,985 8,469 (1) Excludes amortization of Capitalized Software Costs See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Amounts in thousands) Common Stock Accumulated Other Comprehensive Shares Amount Additional Paid-In Capital Treasury Stock Retained Earnings Income (Loss) Total Balance at June 30, 2008 8,180 $ 818 $ 31,419 $ (3,318 ) $ 10,863 $ 109 $ 39,891 Issuance of common stock on vesting of restricted shares 43 4 (4 ) - Stock based compensation expense 434 434 Repurchase of common stock (127 ) (127 ) Foreign currency translation adjustment (630 ) (630 ) Net income 521 521 Balance at December 31, 2008 (Unaudited) 8,223 $ 822 $ 31,849 $ (3,445 ) $ 11,384 $ (521 ) $ 40,089 See Notes to Unaudited Condensed Consolidated Financial Statements. 6 Index MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited)Six Months Ended December31, 2008 2007 Cash Flows From Operating Activities Net income $ 521 $ 126 Adjustments to reconcile net income, to net cash provided by operating activities: Depreciation and amortization 3,527 3,236 (Gain) Loss on disposal of fixed assets (24 ) 10 Stock based compensation expense 434 251 Deferred tax provision (154 ) 352 Provision for doubtful accounts 59 109 Changes in operating assets and liabilities, net of effect of acquisition: Accounts receivable (1,108 ) 2,295 Inventories (50 ) 101 Prepaid expenses and other assets (77 ) (49 ) Accounts payable, accrued expenses and advances from customers (436 ) (436 ) Net cash provided by operating activities 2,692 5,995 Cash Flows From Investing Activities Acquisition of fixed assets (353 ) (638 ) Proceeds from sale of fixed assets 47 - Capitalized software costs (1,942 ) (1,686 ) Acquisition of Integrated Marketing Solutions, LLC (314 ) (5,501 ) Acquisition of Hann’s On Software, Inc. (3,483 ) - Net cash used in investing activities (6,045 ) (7,825 ) Cash Flows From Financing Activities Principal payments on note payable - (4 ) Repurchase of common stock (127 ) - Net cash used in financing activities (127 ) (4 ) Foreign currency translation adjustments (630 ) (6 ) Net change in cash and cash equivalents (4,110 ) (1,840 ) Cash at beginning of period 22,741 22,789 Cash at end of period $ 18,631 $ 20,949 Supplemental disclosures of cash flow information: Cash paid during the period for: Income taxes paid $ 29 $ 152 See Notes to Unaudited Condensed Consolidated Financial Statements. 7 Index MEDIWARE INFORMATION SYSTEMS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited, condensed, consolidated financial statements contain all adjustments necessary to present fairly the financial position of Mediware Information Systems, Inc. (“Mediware” or the “Company”) and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with Mediware's audited financial statements for the fiscal year ended June 30, 2008, included in Mediware's Annual Report filed on Form 10-K for such fiscal year. The results of operations for the three and six months ended December 31, 2008 are not necessarily indicative of the results to be expected for the entire fiscal year. 2. EARNINGS PER SHARE Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock outstanding, par value $0.10 (“Common Stock”), of Mediware.For the three and six months ended December 31, 2008 and the six months ended December 31, 2007, the dilutive effect of Common Stock equivalents is included in the calculation of diluted earnings per share using the treasury stock method. 3. TREASURY STOCK In February 2008, the Board of Directors of the Company authorized Mediware to repurchase up to $4,000,000 of its Common Stock, at times and prices as the President and Chief Executive Officer or the Chief Financial Officer of the Company shall determine to be appropriate (the “Share Repurchase Program”).In October 2008, the Board of Directors expanded the Share Repurchase Program by $3,318,000, bringing the total amount authorized under the Share Repurchase Program to $7,318,000.The program has no expiration date, and Mediware has no obligation to purchase shares under the Share Repurchase Program. As of December 31, 2008, the Company has repurchased a total of 577,000 shares of Common Stock at a cost of $3,445,000 under the Share Repurchase Program, including 28,000 shares of Common Stock purchased at a cost of $127,000 during the three and six months ended December 31, 2008.As of December 31, 2008, the Company is authorized to purchase up to an additional $3,873,000 of Common Stock under the Share Repurchase Program. Shares of Common Stock repurchased by the Company are recorded at cost as treasury stock and result in a reduction of stockholders' equity in the accompanying consolidated balance sheets. When shares are reissued, the Company will use the weighted average cost method for determining cost. The difference between the cost of the shares and the issuance price is added or deducted from additional paid-in capital. 4. ACQUISITIONS Hann’s On Software, Inc. On November 20, 2008, Mediware acquired substantially all of the assets of Hann’s On Software, Inc., a California corporation (“HOS”).HOS provided medication management solutions to the small hospital, specialty pharmacy and home infusion markets through integrated software solutions that address the complex work flow and patient safety needs of these markets. 8 Index Mediware believes it will be able to provide medication management solutions to a broader range of customers as a result of this acquisition.The Company plans to continue offering its WORx pharmacy product line to the larger acute care hospitals and behavioral health facilities, while the HOS product line will provide comprehensive solutions for the smaller hospital, specialty pharmacy and home infusion markets. Mediware expects the HOS products to generate revenue by licensing its proprietary software, and by providing professional services and support for it product lines.Generally, HOS customers are charged an initial start-up fee along with monthly fees for the continued use and support of the software.Software license fees are recognized up front, subject to the requirements of the American Institute of Certified Public Accountants Statement of Position 97-2, “Software Revenue Recognition.”Professional services and support revenues are recognized as the service is delivered. The purchase price paid for the assets of HOS consists of an initial purchase price of $3,455,000 paid in cash at the closing, plus contingent consideration up to $645,000 based upon the achievement of certain revenue and contractual milestones through December 2009.The purchase price is also subject to a working capital adjustment.The Company incurred $28,000 of legal and accounting fees related to this transaction which have been included in goodwill.The Company expects to finalize the purchase price, including all contingent consideration, by December 2009.The results of the HOS operations are included in the accompanying financial statements from the date of acquisition. The Company has accounted for the acquisition of HOS as the purchase of a business under U.S. Generally Accepted Accounting Principles.The assets and liabilities of HOS were recorded as of the acquisition date, at their respective fair values.The purchase price allocation is based on the estimated fair value of assets acquired and liabilities assumed.The preparation of the valuation required the use of significant assumptions and estimates.These estimates were based on assumptions that the Company believes to be reasonable.However, actual results may differ from these estimates. The following summarizes the preliminary purchase price allocation (in thousands): Purchase Price Allocation Accounts receivable $ 197 Inventories 5 Prepaid and other current assets 38 Fixed assets 48 Intangible assets subject to amortization 1,441 Goodwill 2,056 Other long-term assets 9 Accounts payable (25 ) Advances from customers (263 ) Accrued expenses and other current liabilities (23 ) Total Purchase Price $ 3,483 9 Index The excess of the purchase price over the fair value of net tangible assets acquired was allocated to specific intangible asset categories as follows (in thousands): Amount Assigned Weighted Average Amortization Period Risk-Adjusted Discount Rate Used in Purchase Price Allocation Amortizable Intangible Assets Purchased technology $ 403 5.0 years 16.0 % Customer relationships 958 7.0 years 16.0 % Non-compete agreements 80 2.0 years 16.0 % $ 1,441 6.2 years Goodwill $ 2,056 The Company believes that the estimated tangible assets represent fair value at the date of acquisition.The fair value of an asset is defined as the amount for which an asset or liability could be bought or sold in a current transaction between knowledgeable, unrelated willing parties when neither party is acting under compulsion. The Company valued the purchased technology using the excess earnings method of the income approach.Utilizing this approach, the Company projected revenue and related expenses.These projected income amounts were then reduced by the return on contributory assets and discounted to present value.This method requires the use of certain estimates, including revenue growth rates, technology replacement rates, customer attrition, expenses, contributory asset charges and discount rates.Based on this methodology the Company assigned the value of purchased technology at $403,000.The Company will amortize this amount over the estimated useful life of five years. The Company valued the customer relationships using the excess earnings method of the income approach.Utilizing this approach, the company projected revenue and related expenses.These projected income amounts were then reduced by the return on contributory assets and discounted to present value.This method requires the use of certain estimates, including revenue growth rates, customer attrition, expenses, contributory asset charges and discount rates.Based on this methodology the Company assigned the value of customer relationships at $958,000.The Company will amortize this amount over the estimated useful life of seven years. The Company valued the non-compete agreements using the with/without method of the income approach.This methodology determines the impact on discounted net cash flow should the restricted parties decide to compete directly against the Company.This method requires the use of certain estimates, including projected cash flows, discount rates and probability factors related to the likelihood of future competition.Based on this methodology the Company assigned the value of non-compete agreements at $80,000.The Company will amortize this amount over the estimated useful life of two years. Goodwill is expected to be deductible for tax purposes. Unaudited proforma information for the acquisition of HOS has not been presented as the acquisition is not significant. Integrated Marketing Solutions, LLC On October 31, 2007, Mediware acquired substantially all of the assets of Integrated Marketing Solutions, LLC, a Maryland limited liability company (“IMS”).IMS was a provider of software products and services to blood and plasma donation centers.IMS serviced the blood donor center industry by providing integrated software, programs and services to support donor recruitment, call centers, customer service, hospital services, sales and prospecting.Following the acquisition, the Company expanded its offering of software products and services targeting blood and plasma donation centers in North America and Europe.This software addresses the competitive nature of the blood supply market by enabling blood and plasma collection facilities with web-based tools to better manage relationships with donors, staffing and hospitals.These products facilitate blood and plasma donor centers’ donor recruitment and retention, improve blood drives, and enable hospitals with electronic tools to order, ship and track products. 10 Index The acquired IMS assets, which are now part of Mediware’s Blood Centers Technology group, generate revenue through subscription sales of web-based applications along with professional and promotional services to its customers.Subscription revenue is recognized evenly over the subscription period.Professional and promotional revenue are recognized as the services are rendered. The purchase price paid for the assets of IMS consisted of an initial purchase price of $5,458,000 paid in cash at the closing.Additionally, the Company paid contingent consideration of $369,000 based on the successful achievement of certain revenue milestones.The Company also received $55,000 from the seller as part of the final working capital adjustment.The contingent consideration and the final working capital adjustment were fully accrued at June 30, 2008, and paid in July 2008.The Company incurred $66,000 of legal and accounting fees related to this transaction which have been included in the total purchase price.The results of the IMSbusiness are included in the accompanying consolidated financial statements from the date of acquisition. 5. GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill The change in the carrying amount of our goodwill during the six-months ended December 31, 2008 is as follows (in thousands): Carrying amount as of June 30, 2008 $ 7,378 Acquisition of HOS 2,056 Tax benefit of amortization (116 ) Carrying amount as of December 31, 2008 $ 9,318 Other Intangible Assets The carrying amount of our other intangible assets as of December 31, 2008 is as follows (in thousands): Gross Carrying Amount Accumulated Amortization Net Carrying Amount Weighted Average Remaining Useful Life (in years) Purchased technology $ 876 $ (119 ) $ 757 4.4 Customer relationships 2,014 (192 ) 1,822 6.2 Non-compete agreements 115 (29 ) 86 1.4 $ 3,005 $ (340 ) $ 2,665 11 Index Amortization expense for other intangible assets amounted to $96,000 and $162,000 for the three and six months ended December 31, 2008, and $44,000 for the three and six months ended December 31, 2007.The following represents the expected amortization in future periods (in thousands): Fiscal Year Expected Amortization 2009 262 2010 503 2011 479 2012 463 2013 400 Thereafter 558 $ 2,665 6. STOCK BASED COMPENSATION The Company accounts for stock-based compensation in accordance with SFAS 123R, which establishes a fair value-based method of accounting for stock-based compensation.The aggregate noncash stock based compensation expense totaled $182,000 and $98,000 for the three-months ended December 31, 2008 and 2007, respectively, and $434,000 and $251,000 for the six-months ended December 31, 2008 and 2007, respectively. Stock Based Plans The Company's 2003 Equity Incentive Plan, approved by the shareholders in December 2003, provides additional compensation incentives to encourage high levels of performance and employee retention.Key employees of the Company, directors, and persons who render services to the Company as consultants, advisors or independent contractors are eligible to receive grants under this plan.The number of shares that may be issued under this plan is 2,000,000.Shares may be issued as either incentive stock options, nonqualified stock options, or restricted common stock.Options may be granted for a period of up to ten years.Restricted common stock awards may be subject to vesting restrictions and may be forfeited if certain performance factors are not maintained.The plan provides that a maximum of 1,700,000 shares may be issued as any combination of restricted stock, options and restricted stock unit awards.The additional 300,000 shares of common stock can only be granted as option awards.As of December 31, 2008, there were 1,034,000 shares available for issuance under this Plan. The
